DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-11, 16 and 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest the latching pin configured to be symmetrical about a longitudinal axis to engage a receiver in any of plural different rotational orientations, the latching pin comprising: a shaft comprising plural planar surfaces defining discrete angular orientations at which the shaft can be inserted into a latching recess, and plural electrical connectors configured to contact corresponding conductors within the latching recess in each of the discrete angular orientations combined with the remaining limitation of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 5, the prior art of record fails to disclose, teach, provide or suggest the latching pins configured to be operably coupled to an electromechanical latch connected to a detection circuit that detects when power is applied and in response to the detection to control the electromechanical latch to selectively latch said latching pin while power is applied, said detection circuit generating an unlatching magnetic field upon detecting that power is no longer applied that controls the electromechanical latch to unlatch said latching pin combined with the remaining limitation of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 16, the prior art of record fails to disclose, teach, provide or suggest pivotable electrical prongs, a mechanical clip in mechanical contact with the pivotable electrical prongs, the mechanical clip providing a click detent when the electrical prongs are pivoted; and a latching pin that carries at least a part of the flexible electrical terminals, the latching pin configured to be symmetrical about a longitudinal axis to engage an electromechanical latching receiver in any of plural different rotational orientations combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 17, the prior art of record fails to disclose, teach, provide or suggest a latching pin that carries flexible electrical terminals, the latching pin configured to be symmetrical about a longitudinal axis to engage an electromechanical latching receiver in any of plural different rotational orientations combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831